Opinion issued October 2, 2008 

 










In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00515-CV



IN RE GENERAL METAL FABRICATING CORPORATION, GMF
LEASING, INC., AND ARNOLD CURRY, Relators




Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	We withdraw our prior opinion dated August 21, 2008 and issue the following
in its stead.  
	By petition for writ of mandamus, Relators, General Metal Fabricating Corp.,
GMF Leasing, Inc. and Arnold Curry challenge the trial court's (1) inaction on (1) a
docket control order; (2) a motion for continuance; and (3) cross motions for
summary judgment. 
	The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).  We
withdraw our June 27, 2008 order that stayed the commencement of trial.  All
outstanding motions are denied, including Relator's Motion for Clarification-Rehearing and Supplemental Motion for Clarification-Rehearing.  
PER CURIAM


Panel consists of Chief Justice Radack and Justices Keyes and Higley.
1. The Honorable Lamar McCorkle presiding.  The underlying proceeding is General
Metal Fabricating, Inc. and Arnold Curry v. John Stergiou and Main Marine Repair
and Industrial Cleaning Co., 2000-00900 (133rd Dist. Ct., Harris, County Tex.).